DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species I(A) in the reply filed on 24 October 2022 is acknowledged.
Claims 3-5 and 10-12 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 24 October 2022.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04 August 2021 has been considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 6-9, and 13 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Yamada (US 2009/0179937.)
Regarding claim 1, 
	Yamada discloses a liquid ejecting apparatus [1 in fig. 2] comprising: 
a liquid ejecting section [recording heads 20 (20-K/20-C/20-M/20-Y in figs. 1-2 and 4-6)] that ejects a liquid from a nozzle [73b in fig. 5; paragraphs 0046 and 0062-0063]; 
a circulation flow path [path formed by 33/34/60 in fig. 1] including a supply flow path [34 in fig. 1] through which the liquid is supplied to the liquid ejecting section and a return flow path [33 in fig. 1] through which the liquid supplied to the liquid ejecting section is returned [paragraphs 0048-0049, 0067-0068]; 
a warming mechanism [62 in fig. 1] including a temperature control module provided in the circulation flow path, the warming mechanism being configured to heat the liquid in the temperature control module [paragraphs 0057-0058 and 0085]; 
a flow mechanism that flows the liquid in the circulation flow path [pump 61 in fig. 1 and piezoelectric device 72 in fig. 5 control the flow rate of the liquid; paragraphs 0057-0061, 0068, and 0074]; 
a state detection unit [84 in figs. 1 and 4] that detects a state of the liquid in the liquid ejecting section [paragraphs 0071 and 0074]; and 
a controller [81; paragraphs 0070-0073], wherein 
the controller controls the flow mechanism based on a viscosity of the liquid, in the liquid ejecting section, estimated from a detection result detected by the state detection unit to adjust a flow rate of the liquid, in the circulation flow path, heated by the warming mechanism [paragraphs 0074-0084; the liquid is discharged/returned at a rate that will ensure its viscosity will remain the same.]

Regarding claim 2, 
	Yamada further discloses wherein when a viscosity of the liquid, in the liquid ejecting section, estimated from a detection result detected by the state detection unit when the flow rate is a set flow rate is higher than a predetermined viscosity, the controller controls the flow mechanism so that the flow rate is larger than the set flow rate at a time of the detection result is detected by the state detection unit [paragraph 0074; as seen in fig. 8; it is well-known that the viscosity of liquids decreases rapidly with an increase in temperature; also note that since the claim is defined by a conditional limitation (by "when / if"), the claim requirements are met at least when the condition is not satisfied.]

Regarding claim 6, 
	Yamada further discloses wherein 
the liquid ejecting apparatus includes a plurality of liquid ejecting units each of which includes the liquid ejecting section, the circulation flow path, the flow mechanism, and the state detection unit [as seen in figs. 2, 4 and 7], wherein 
the warming mechanism collectively heats the liquid in the temperature control module provided in the circulation flow paths of each of the plurality of liquid ejecting units [as seen in fig. 7], and wherein 
the controller controls the corresponding flow mechanism based on a viscosity of the liquid, in the liquid ejecting section, estimated from a detection result detected by the state detection unit of each of the plurality of liquid ejecting units [paragraph 0074-0084.]

Regarding claim 7, 
	Yamada further discloses wherein 
the liquid ejecting section includes an individual liquid chamber [72a in fig. 5] communicating with the nozzle and an ejection element [72 in fig. 5], and drives the ejection element to eject the liquid in the individual liquid chamber from the nozzle [paragraphs 0062-0065], and wherein 
the state detection unit detects a state of the liquid in the liquid ejecting section by detecting a vibration, of the individual liquid chamber, driven by the ejection element [paragraphs 0108-0112.]

Regarding claims 8-9 and 13, 
	The steps of these method claims are deemed to be inherent in view of the functions of the apparatus disclosed above, since it would be necessary to perform the claimed method steps in order for the apparatus to perform its intended functions.

Communication with the USPTO
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANNELLE M LEBRON whose telephone number is (571)272-2729. The examiner can normally be reached Monday-Friday: 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571)272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JANNELLE M LEBRON/                                                                                                                                                                                                        Primary Examiner, Art Unit 2853